DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 08 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the Examiner.

APPLICATION STATUS
Claims 1-14 are pending.
Receipt is acknowledged of certified copies of papers required by 37 CFR § 1.55.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 8, Applicant recites the limitation, “emitted…at least substantially simultaneously” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as signals emitted not at the same time.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Strelioff et al., US 2013/0345937 (hereinafter “STRELIOFF”) in view of Magane et al., US 2009/0009306 (hereinafter “MAGANE”).

Re claim 1, STRELIOFF discloses an agricultural detection device ([0024] – variable geometry sprayer arranged on a tractor with ultrasonic sensor modules) comprising: 
a sensor unit comprising a first sensor with a first directivity ([0025] – ultrasonic sensors), the first sensor being configured to emit a first transmission signal and to receive a first reflection signal ([0026] – ultrasonic sensor modules operable to transmit and receive ultrasonic sound waves); 
an evaluation unit ([0027] – controller unit 107); and 
a control unit ([0027] – control circuit 307), 
wherein the first sensor has a second directivity and emits a second sensor signal with the second directivity and receives a second reflection signal, or the sensor unit comprises a second sensor arranged adjacent to the first 
wherein the evaluation unit ascertains at least the structure of plants and a height value from the first reflection signal and the second reflection signal ([0093-0094] – ground level structure and top of crop height values).
STRELIOFF fails to explicitly disclose wherein the first directivity is smaller in width than the second directivity and wherein the control unit switches between the first directivity and the second directivity.
However MAGANE, in the same or in a similar field of endeavor, teaches wherein a first directivity is smaller in width than a second directivity ([0010-0011] – wide/narrow directivity) and wherein a control unit switches between a first directivity and a second directivity ([0019] – controller changes a directivity of the ultrasonic sensor; [0035] – sensor may comprise multiple ultrasonic sensors).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  
	
Re claim 2, STRELIOFF/MAGANE renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic sensor ([0024] – ultrasonic sensor module 105).

Re claim 3, STRELIOFF/MAGANE renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 30 cm and 70 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 30-70 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, STRELIOFF/MAGANE renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the second directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 80 cm and 120 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, STRELIOFF/MAGANE renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic transducer ([0026] – ultrasonic transducer 301).
STRELIOFF fails to explicitly disclose wherein the first sensor has variable directivity.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 7, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 1.  
Re claim 8, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signal is emitted via a second sensor ([0025] – two ultrasonic sensors), wherein a first and a second transmission signal are emitted simultaneously or at least substantially simultaneously ([0032] – transmit cycle).

Re claim 9, STRELIOFF/MAGANE renders obvious the device of claim 7, as shown above.
STRELIOFF fails to explicitly disclose wherein the first transmission signals and the second transmission signals are emitted in alternation.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity wherein a first transmission signal and a second transmission signal are emitted in alternation ([0138-0140] – switch signal characteristics at regular or irregular intervals).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield 

Re claim 10, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the first transmission signals are generated by a first ultrasonic transducer ([0026] – transducer 301).

Re claim 11, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signals are generated by a second ultrasonic transducer or by a radar sensor ([0026] – transducer 301).

Re claim 12, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein, in the reflection signals, a rising slope is ascertained via a slope threshold ([0102-0106] – virtual ground; [Fig. 11]).

Re claim 13, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein, in the reflection signals, a height value is ascertained via a height threshold ([0076-0082] – virtual crop height value; [Fig. 8]).

Re claim 14, STRELIOFF/MAGANE renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein a height value is ascertained after exceeding a slope threshold and a height threshold ([0076-0082] – top of crop value distance; [Fig. 8]).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over STRELIOFF/MAGANE in view of Official Notice.

Re claim 5, STRELIOFF/MAGANE renders obvious the device of claim 1, as shown above.
STRELIOFF fails to explicitly disclose wherein the second sensor is a radar sensor with a detection field as a second directivity, and wherein the detection field has a width between 80 cm and 2 m at a distance of 1 m to the radar sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover, the Examiner takes Official Notice that a radar sensor with a detection field and a directivity was old and well-known in the art, at the time of filing of the instant application.
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF/MAGANE to include such a well-known feature.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Official Notice merely teaches that it is well-known to have a radar sensor system with variable directivity and sensing distance.  Since both STRELIOFF and Official Notice disclose similar technology, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2020/0196527, Ferrari et al. – agricultural system using a beamforming ultrasonic sensor.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648